Smith, P. J. (concurring):
The policy, as I read it, was not intended to give indemnity for the accident in question. The liability for which the assured is indemnified is in the nature of the liability provided by those indemnity insurance policies upon automobiles. The horse was required to be in charge of the assured or of any person specifically named in the policy. The persons named in the policy include the drivers and assistant drivers. If it were intended that the indemnity should cover liability while the horse was in charge of any servant of the assured, mention of these drivers would seem to be surplusage and meaningless. Furthermore, specific provision is made for indemnity against accident while the horse was in charge of any person going to or from a blacksmith, or while at the shop of said smith, or in and during the loading or unloading of such vehicles, provided a specific premium shall have been exhibited for such hazard, but not otherwise. To hold that the charge of any servant of the defendant was the charge of the insured -under the terms of the policy would nullify the effect of these provisions, because a horse being taken to a blacksmith would be taken by some one in behalf of the assured and during the loading and unloading of the vehicle would be in charge of a servant. I am not prepared to extend the warranty in the policy to exempt the company from the viciousness of a horse which was not owned at the time. The warranty in terms covered the horses then in the possession of the assured, and, as the policy was written by the defendants, it should not be enlarged to include a warranty beyond that actually given. It would be a strained construction, to my mind, to hold that a boy leading a horse to water was a driver in any sense of the word within the meaning of the policy. I, therefore, concur in the result reached by Mr. Justice Kellogg.
Judgment affirmed, with costs.